El Juez Asociado Señok Todd, Jr.,
emitió la opinión del tribunal.
Al declarar con lugar la demanda sobre accesión en este caso, la corte inferior hizo constar lo siguiente:
“Deseamos hacer constar que en la audiencia celebrada ante el infrascrito, el abogado del demandante solicitó que de declararse con lugar esta acción no se hiciera pronunciamiento alguno en cuanto a la posesión de la casa ni que se dictara orden alguna de lanzamiento contra el demandado.”
En efecto, al comenzar la vista del caso, el abogado del demandante se expresó "en esta forma:
*889"En la vista original nosotros renunciamos y ratificamos ahora a que no deseamos que la Corte en su sentencia,.si era favorable al demandante, que no se ordene el lanzamiento del demandado de la casa enclavada en el solar. No deseamos que se incluya pronuncia-miento por entender que un pronunciamiento de esa naturaleza equi-valdría a un desahucio que está prohibido por ley. ’ ’
Y en la sentencia dictada la corte se limitó a declarar que el demandante tiene derecho a hacer suya la casa cons-truida por el demandado en solar del demandante, previo el pago al demandado de la suma de $883.31, importe de la indemnización por el costo de los materiales y mano de obra utilizados en la construcción de dicha casa, según fué determinado por un perito nombrado por la corte.
No conforme el demandado con la sentencia apeló y como único señalamiento alega que la corte inferior erró al declarar sin lugar la defensa especial de falta de juris-dicción, por motivo de no haberse cumplido con el artículo 6(d) 1-2 del Reglamento de Inquilinato para viviendas que empezó a regir el primero de febrero de 1944.
El error señalado carece de méritos. El demandante expresamente renunció a cualquier derecho que pudiera te-ner a desalojar al demandado de la casa que ocupa si pros-peraba, como prosperó, su demanda de accesión, y la corte no hizo pronunciamiento alguno ordenando tal desalojo. Aceptando, sin resolverlo, que el Reglamento Federal de In-quilinato fuera aplicable a un caso de esta naturaleza, en el de Figueroa v. Rodríguez, también sobre accesión, ante, pág. 266, dijimos que si bien “Es cierto que existe la po-sibilidad de que bajo el Reglamento y la ley menciona-dos(1) no proceda el desalojo del demandado de las pro-piedades a que se' hace referencia en la demanda., Pero procediendo la acción de accesión y siendo debatible que proceda o no el desalojo del demandado ... la corte inferior no debió declarar sin lugar la demanda en su totali-dad. ’ ’
*890No hay controversia en el caso de antos en cnanto a que el demandado construyó de buena fe en la finca que ahora pertenece al demandante, sin que éste renovara el contrato de arrendamiento que el demandado pudo haber tenido con el anterior dueño de la finca. La única cuestión planteada por el demandado es la del incumplimiento por el deman-dante de los requisitos del Keglamento Federal de Inquili-nato antes de poder obtener sentencia ordenando al deman-dado desocupar la casa. Empero, habiendo el demandante renunciado expresamente a todo pronunciamiento a ese efecto, y no habiendo la corte en su sentencia ordenado al demandado desocupar la casa, dicha cuestión no está pro-piamente en controversia en este caso.(2)

La sentencia apelada será confirmada.

El Juez Asociado Sr. De Jesús no intervino.

(1)La ley a que se liace referencia es la núm. 464 de 1946.


(2)La Ley de Inquilinato de 1947 que empezó a regir el 1 de julio de 1947, Public Law 129, Congreso 80, 1» Sesión, privó al Administrador de toda facultad para promulgar reglamentos en relación con desahucios. Cf. Avila v. Tribunal de Distrito, ante, pág. 11 y Branizar v. Méndez, ante, pág. 809.